EXHIBIT BERRY PETROLEUM COMPANY UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial statements and related notes give effect to the acquisition by Berry of certain oil and gas producing properties from O’Brien for the six months ended June 30, 2008 and for the year ended December 31, 2007. The unaudited pro forma condensed combined statements of income are derived from the individual statements of operations of Berry and the statements of combined revenues and direct operating expenses of O’Brien, and combines the results of operations of Berry and O’Brien for the six months ended June 30, 2008 and for the year ended December 31, 2007 as if the acquisition occurred on January 1, 2007.The unaudited pro forma condensed combined balance sheet is derived from the individual balance sheet of Berry and has been presented to show the effect as if the acquisition occurred as of June 30, 2008. Pro forma data is based on assumptions and include adjustments as explained in the notes to the unaudited pro forma condensed combined financial statements.As adjustments are based on currently available information, actual adjustments may differ from the pro forma adjustments; therefore, the pro forma data is not necessarily indicative of the financial results that would have been attained had the O’Brien transaction occurred on the dates referenced above, and should not be viewed as indicative of operations in future periods.The unaudited pro forma condensed combined financial statements, including any notes thereto, are qualified in their entirety to, and should be read in conjunction with the notes thereto, Berry’s Annual Report on Form 10-K for the year ended December 31, 2007 filed with the Securities and Exchange Commission and Form 10-Q for the quarter ended June 30, 2008 filed with the Securities and Exchange Commission, and the Statement of Combined Revenues and Direct Operating Expenses for the Oil and Gas Properties Purchased by Berry Petroleum Company From a Consortium of Private Sellers included herein. C-1 BERRY PETROLEUM COMPANY UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2008 (In thousands, except per share amounts) BERRY HISTORICAL O’BRIEN PROPERTIES HISTORICAL PRO FORMA ADJUSTMENTS (SEE NOTE 2) PRO FORMA COMBINED REVENUES AND OTHER INCOME ITEMS Sales of oil and gas $ 349,827 $ 40,355 $ - $ 390,182 Sales of electricity 32,906 - - 32,906 Gas marketing 14,762 - - 14,762 Gain on sale of assets 414 - - 414 Interest and other income, net 2,893 - - 2,893 400,802 40,355 - 441,157 EXPENSES Operating costs – oil and gas production 96,814 882 - 97,696 Operating costs - electricity generation 31,914 - - 31,914 Production taxes 13,448 3,230 - 16,678 Depreciation, depletion & amortization - oil and gas production 56,148 9,451 a,d 65,599 Depreciation, depletion & amortization - electricity generation 1,345 - - 1,345 Gas marketing 14,053 - - 14,053 General and administrative 22,543 - 2,675 b 25,218 Interest 7,689 - 24,455 c 32,144 Commodity derivatives 767 - - 767 Dry hole, abandonment, impairment and exploration 7,590 - - 7,590 252,311 4,112 36,581 293,004 Income before income taxes 148,491 36,243 (36,581 ) 148,153 Provision for income taxes 56,319 - (1,162 ) 55,157 Net income $ 92,172 $ 36,243 $ (35,419 ) 92,996 Basic net income per share $ 2.07 $ 2.09 Diluted net income per share $ 2.03 $ 2.04 Dividends per share $ .15 $ .15 Weighted average number of shares of capital stock outstanding used tocalculate basic net income per share 44,435 44,435 Effect of dilutive securities: Equity based compensation 924 924 Director deferred compensation 124 124 Weighted average number of shares of capital stock used to calculate diluted net income per share 45,483 45,483 C-2 BERRY PETROLEUM COMPANY UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2007 (In thousands, except per share amounts) BERRY HISTORICAL O’BRIEN PROPERTIES HISTORICAL PRO FORMA ADJUSTMENTS (SEE NOTE 2) PRO FORMA COMBINED REVENUES AND OTHER INCOME ITEMS Sales of oil and gas $ 467,400 $ 33,724 $ - $ 501,124 Sales of electricity 55,619 - - 55,619 Gain on sale of assets 54,173 - - 54,173 Interest and other income, net 6,265 - - 6,265 583,457 33,724 - 617,181 EXPENSES Operating costs - oil and gas production 141,218 2,109 - 143,327 Operating costs - electricity generation 45,980 - - 45,980 Production taxes 17,215 2,609 - 19,824 Depreciation, depletion & amortization - oil and gas production 93,691 19,670 a,d 113,361 Depreciation, depletion & amortization - electricity generation 3,568 - - 3,568 General and administrative 40,210 - 4,027 b 44,237 Interest 17,287 - 48,920 c 66,207 Dry hole, abandonment, impairment and exploration 13,657 - - 13,657 372,826 4,718 72,617 450,161 Income before income taxes 210,631 29,006 (72,617 ) 167,020 Provision for income taxes 80,703 - (19,685 ) 61,018 Net income $ 129,928 $ 29,006 $ (52,932 ) 106,002 Basic net income per share $ 2.95 $ 2.41 Diluted net income per share $ 2.89 $ 2.36 Dividends per share $ .30 $ .30 Weighted average number of shares of capital stock outstanding used tocalculate basic net income per share 44,075 44,075 Effect of dilutive securities: Equity based compensation 604 604 Director deferred compensation 227 227 Weighted average number of shares of capital stock used to calculate diluted net income per share 44,906 44,906 C-3 BERRY PETROLEUM COMPANY UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF JUNE 30, 2008 (In thousands) BERRY HISTORICAL FINANCING PRO FORMA ADJUSTMENTS (SEE NOTE 3) ACQUISITION PRO FORMA ADJUSTMENTS (SEE NOTE 3) PRO FORMA COMBINED ASSETS Current assets $ 270,871 $ 653,648 (1 ) $ (653,648 ) (1 ) $ 270,871 Oil and gas properties, buildings and equipment 1,405,560 656,354 (2 ) 2,061,914 Other assets 73,885 73,885 Total assets $ 1,750,316 $ 653,648 $ 2,706 $ 2,406,670 LIABILITIES & SHAREHOLDERS’ EQUITY Current liabilities $ 495,994 $ 1,631 (2 ) $ 497,625 Deferred taxes 87,858 87,858 Long-term debt 511,000 653,648 (1 ) 1,164,648 Abandonment obligation 40,051 1,075 (2 ) 41,126 Fair value of derivatives 322,560 322,560 Other liabilities 4,858 4,858 Shareholders’ equity 287,995 287,995 Total liabilities and shareholders’ equity $ 1,750,316 $ 653,648 $ 2,706 $ 2,406,670 C-4 BERRY PETROLEUM COMPANY NOTES TO
